767 N.W.2d 450 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Larry Deshawn LEE, Defendant-Appellant.
Docket Nos. 137863, 137864. COA Nos. 277551, 277552.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the application for leave to appeal the September 16, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.